STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

CROSSTEX ENERGY SERVICES, NO. 2022 CW 0958
LP, CROSSTEX LIG, LLC, AND

CROSSTEX PROCESSING

SERVICES, LLC

 

VERSUS

TEXAS BRINE COMPANY, LLC, ET OCTOBER 11, 2022
AL

In Re: Texas Brine Company, LLC, applying for supervisory

writs, 23rd Judicial District Court, Parish of
Assumption, No. 34202.

 

BEFORE : GUIDRY, WOLFE, AND HESTER, JJ.

WRIT NOT CONSIDERED. In its writ application, relator,
Texas Brine Company, LLC, failed to include the correct signed
judgment, Legacy Vulcan, LLC’s complete Motion for Partial
Summary Judgment, including the memorandum and all attached
documents, and a signed Return Date Order, violations of Uniform
Rules of Louisiana Courts of Appeal, Rules 4-5(C) (6), (8), and
(11), respectively.

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeals, Rules 2-18.7 and 4-9.

Any future filing on the issue presented in this writ
application should include the entire contents oof this
application, the missing items as noted above, and all
documentation to support the writ application’s timeliness.
Further, in the event relator elects to file a new application
with this court, the application shall be filed on or before
October 26, 2022 and must contain of copy of this court’s
ruling.

EW
CHH

COURT OF APPEAL, FIRST CIRCUIT

asm)

DEPUTY CLERK OF COURT
FOR THE COURT